UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1722


In Re:   TIMOTHY LAMONT RUFF,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (4:96-cr-00056-LHT-1)


Submitted:   October 21, 2008               Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Lamont Ruff, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Lamont Ruff petitions for a writ of mandamus

requesting that this court direct his release from prison based

on   his   claim       that    the    United       States   lacked     jurisdiction      to

prosecute    him.         We    conclude       that      Ruff   is    not    entitled    to

mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                     In re First Fed. Sav. &

Loan   Ass’n,      860    F.2d       135,   138     (4th    Cir.     1988).       Further,

mandamus    is     a     drastic      remedy       and   should      only    be   used   in

extraordinary circumstances.                Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987). Mandamus may not be used as a substitute for appeal.

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Ruff is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                               We

dispense    with        oral     argument      because      the      facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                               2